UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6353


TRAVIS JACKSON MARRON,

                Plaintiff - Appellant,

          v.

JOHN JABE, Asst. Dir. of Corrections,

                Defendant - Appellee,

          and

JONES, C.E.O./Founder of J.E.M.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:12-cv-00468-TSE-TRJ)


Submitted:   July 30, 2014                 Decided:   August 26, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travis Jackson Marron, Appellant Pro Se. Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Travis   Jackson   Marron      appeals   the   district    court’s

order granting summary judgment to John Jabe ∗ in Marron’s action

under 42 U.S.C. § 1983 (2012) and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. §§ 2000cc to 2000cc-5

(2012).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Marron v. Jabe, No. 1:12-cv-00468-TSE-TRJ (E.D.

Va. Feb. 14, 2014).         We dispense with oral argument because the

facts    and    legal   contentions     are    adequately     presented    in   the

materials      before    this   court   and    argument   would   not     aid   the

decisional process.

                                                                          AFFIRMED




     ∗
       The district court dismissed a second defendant early on
in the proceeding below, and Marron does not challenge this
disposition on appeal.



                                         2